FILED
                            NOT FOR PUBLICATION                              OCT 04 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10362

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00287-FJM

  v.
                                                  MEMORANDUM *
RUBEN VALDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Ruben Valdez appeals from the 70-month sentence imposed following his

guilty-plea conviction for being a felon in possession of a firearm, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valdez contends that the district court erred by imposing a two-level

enhancement under U.S.S.G. § 3C1.2 (Reckless Endangerment During Flight). He

further contends that the court’s findings in support of the enhancement were

insufficient as a procedural matter. The district court’s determination to apply the

enhancement was not clear error, see United States v. Reyes-Oseguera, 106 F.3d
1481, 1483-84 (9th Cir. 1997), and its statements at sentencing were sufficient to

permit meaningful appellate review, see United States v. Carty, 520 F.3d 984, 992-

93, 995 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                     10-10362